MEMORANDUM **
Dewi Kartika, a native and citizen of Indonesia, petitions for review of the Board of Immigration Appeals’ decision, summarily affirming an Immigration Judge’s (“IJ”) order denying her application for asylum, withholding of removal and relief under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, see Malhi v. INS, 336 F.3d 989, 992-93 (9th Cir.2003), and we deny the petition.
Substantial evidence supports the IJ’s finding that Kartika failed to demonstrate past persecution. See Singh v. INS, 134 F.3d 962, 970-71 (9th Cir.1998). Substantial evidence further supports the IJ’s finding that Kartika failed to establish a well-founded fear of future persecution, because she failed to demonstrate the requisite individualized risk of persecution. Cf. Sael v. Ashcroft, 386 F.3d 922, 927 (9th Cir.2004). Accordingly, Kartika’s asylum claim fails.
Because Kartika cannot meet her burden to demonstrate eligibility for asylum, she necessarily fails to meet the more stringent standard for withholding of removal. See Mansour v. Ashcroft, 390 F.3d 667, 673 (9th Cir.2004).
Substantial evidence also supports the denial of CAT relief. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.